                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VIRGINIA CONKLIN, et al.,                             :
                                                      :    Case No. 2:16-cv-00675
               Plaintiffs,                            :
                                                      :    JUDGE ALGENON L. MARBLEY
       v.                                             :
                                                      :    Magistrate Judge Deavers
1-800 FLOWERS.COM, INC.,                              :
                                                      :
                                                      :
               Defendant.                             :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on the parties’ Joint Motion to Seal the Redacted Terms of

their Settlement Agreement. (Doc. 118.) Specifically, the parties seek the Court’s permission to

seal the total payment amount contained in the Settlement Agreement, as well as the individual

payment amounts that will be furnished to class members. For the reasons set forth below, the

Court DENIES the Motion [#118].

                                       II. BACKGROUND

       On July 12, 2016, Plaintiff Virginia Conklin initiated this action on behalf of herself and

all others similarly situated to her, alleging that Defendants violated the Fair Labor Standards Act

(“FLSA”) by failing to pay putative class members for the time they worked at the 1-800 Flowers

call center in Ohio and at other 1-800 Flowers call centers across the United States. On December

4, 2019, the parties reported that they had reached a settlement, and filed this Joint Motion to Seal

the Redacted Terms of their Settlement Agreement. The parties then filed a redacted version of

their Settlement Agreement, along with a Joint Motion for Settlement Approval.


                                                 1
                                         III. ANALYSIS

       The goal of the FLSA is to ensure that covered employees receive a “fair day’s pay for a

fair day’s work.” Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981). The

provisions of the FLSA are mandatory and “generally not subject to bargaining, waiver, or

modification by contract or settlement.” Zego v. Meridian-Henderson, 2016 WL 4449648, at *1

(S.D. Ohio Aug. 24, 2016) (Marbley, J.). An exception to this general rule, however, “applies

when a court reviews and approves a settlement in a private action for wages under 29 U.S.C. §

216(b).” Id. In approving such a settlement, the Court’s task is to ensure that there is a “bona fide

dispute between the parties as to the employer’s liability under the FLSA, lest the parties be

allowed to negotiate around the FLSA’s requirements concerning wages and overtime.” Kritzer

v. Safelite Sols., LLC, 2012 WL 1945144, at *5 (S.D. Ohio May 30, 2012).

       In general, trial courts considering “whether to approve confidential settlements in FLSA

cases have held that there is a strong presumption in favor of public access to settlement

agreements.” Zego, 2016 WL 4449648, at *1. As such, courts must “determine whether a

settlement may be kept confidential by balancing the parties’ interests in confidentiality against

this strong presumption.” Id.

       This Court has previously held that “[a] confidentiality provision in an FLSA settlement

agreement . . . contravenes the legislative purpose of the FLSA.” Id. The Court reasoned that

“[s]ealing FLSA settlements from public scrutiny could thwart the public’s independent interest

in assuring that employees’ wages are fair.” Id. To that end, the Court emphasized that “[a]bsent

an ‘extraordinary reason,’ such settlement agreements should not be sealed.” Id.

       Here, the parties seek to file the payment amount of their Settlement Agreement under seal.

Defendant contends that maintaining the settlement amount under seal is necessary to prevent other



                                                 2
litigants from filing frivolous lawsuits against them. This, however, is not a valid reason for filing

an FLSA settlement agreement under seal. Fairfax v. Hogan Transp. Equip., Inc., 2019 WL

466148, at *2 (S.D. Ohio Feb. 6, 2019) (“While the public filing of the Settlement Documents may

affect the settlement of other cases, the fear of copycat lawsuits or embarrassing inquiries [does]

not suffice to defeat the presumption of public access.”) (internal quotations and citation omitted).

Moreover, sealing the settlement amount does not necessarily advance Defendant’s aim. Indeed,

litigants know that Defendant settled this lawsuit, and have access to most of the terms in the

Settlement Agreement. Hence, their incentive to file similar suits would remain the same. For

these reasons, Defendant’s proffered reason for seeking leave to file the Settlement Agreement

under seal is “insufficient to overcome the strong presumption of public access to FLSA

settlements.” See id. Accordingly, the Court DENIES the Motion.

                                        IV. CONCLUSION

       For the reasons stated herein, the Court DENIES the Joint Motion to Seal the Redacted

Terms of the Settlement Agreement [#118]. The Parties are directed to re-file an unredacted

version of their Settlement Agreement with their memorandum in support of its fairness and

reasonableness within fourteen (14) days of this Opinion and Order.

       IT IS SO ORDERED.

                                                /s/ Algenon L. Marbley___
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 27, 2020




                                                  3
